DETAILED ACTION
This Office action is in response to the request for continued examination filed on November 2nd, 2022.  Claims 1-4, 6-17, 19, and 28 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 &12 both require the second deflection unit to include a third and fourth magnetic deflector.  Though this is disclosed in several embodiments, those embodiments place the second deflection unit above the bottom of the beam guiding structure, and parent claims of claim 4 and 12 both require the second deflection unit to be below the beam guiding structure.  The original disclosure makes no mention of a deflection unit comprising two deflectors that are located below the beam guiding tube.
Claims 8-13 and 28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 requires the second deflection unit to be both within the objective lens (‘second deflection unit disposed in the objective lens’) and below the beam guiding structure (‘wherein the second deflection unit is arranged below the beam guiding structure’).  However, the original disclosure calls for the beam guiding structure to end below the objective lens (‘The beam guiding tube … passes through the bore of the magnetic objective lens 106, and ends at the specimen-side end of the magnetic objective lens 106’).  There is no evidence that applicants had conceived of an invention with a beam guiding structure located such that a deflection unit could be simultaneously within the objective lens and below the beam guiding structure.  Claims 9-13 and 28 depend from claim 8.
In fact, such a configuration would negate the very purpose of the electrostatic lens created by the guiding structure, control electrode, and stage.  The original disclosure states that this lens is for retarding the energy of the beam for landing (‘An electrostatic retarding lens located downstream of the magnetic objective lens 106 in the embodiment of FIG. 1a, it is formed by selectively creating a potential difference between three electrodes as follows. The specimen-side end of the beam guiding tube 107a serves as the first electrode 1101’), and the purpose of the higher acceleration prior to that point is to make the focusing of the objective lens more effective (‘Typically, a highly accelerated electron beam is required to achieve the focusing purpose.’ Original disclosure).  Ending the beam guiding structure within or upstream of the objective lens would result in reduction in beam energy before the focusing is complete, negating the advantage of accelerating it beyond the desired landing energy in the first place.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-17, 19, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claims 1, 8, and 14 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Suggested correction: “wherein the second deflection unit is arranged below the beam guiding structure and includes a ferrite structure adjacent to the second deflection unit”
Claims 15-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the swing objective lens" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.  Claims 16 and 19 depend from claim 15.
Claims 15-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the third deflection unit" in the final clause.  There is insufficient antecedent basis for this limitation in the claim.  Claims 16 and 19 depend from claim 15.
Claim 17 recites the limitation "the objective lens" in the final clause.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 & 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,008,360.
Regarding claim 14, the patented claim discloses a method for directing a charged particle beam to a substrate, comprising the steps of: providing, using a beam guiding structure, a guiding field along a beam path to direct the beam to the substrate (providing a beam guiding tubular electrode; …  generating a guiding field along a beam path with the beam guiding tubular electrode to direct the charged particle beam to the substrate;’); generating, using a first deflection unit, a first deflection field within the guiding field to direct the beam in a predetermined direction (‘generating a first deflection field within the guiding field to direct the charged particle beam in a predetermined direction;’); and generating, using a second deflection unit, a second deflection field downstream of the first deflection field for deflecting the deflected beam, (‘generating a second deflection field downstream of the first deflection field for deflecting the charged particle beam for small field of view scanning;’) wherein the second deflection unit is arranged below the beam guiding structure and includes a ferrite structure near to the second deflection unit (‘and providing a ferrite shield between the second magnetic deflector unit and a magnetic lens, wherein the second magnetic deflector unit is arranged below the beam guiding tubular electrode.’).
Regarding claim 17, the patented claim discloses the method according to claim 14, wherein the second deflection unit being is spaced apart from the objective lens by the ferrite structure (‘and providing a ferrite shield between the second magnetic deflector unit and a magnetic lens.’).
Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,008,360 in view of US 2010/0102227 (Chen et al.).
Regarding claim 15, the patented claim discloses the method according to claim 14, wherein the first, second, and third deflection units are magnetic (‘The method according to claim 12, wherein the first deflection field is provided by a first magnetic deflector unit, the second deflection field is provided by a second magnetic deflector unit, and the third deflection field is provided by a third magnetic deflector unit.’).
The patented claim does not disclose that the swing objective lens comprises a magnetic lens and an electrostatic lens.  However, Chen et al. discloses a method for directing a charged particle beam to a substrate where the swing objective lens comprises a magnetic lens (fig. 4, element 484) and electrostatic lens (fig. 4, elements 450, 486, and 490).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the patented claim to include both magnetic and electrostatic lenses as in Chen et al. to increase resolution while maintaining lower landing energy, as disclosed in Chen et al. (‘The beam tube bias Vb may be set at the same as what the anode has. To avoid sample surface damaged by impinging electron beam, the beam is decelerated after exiting beam tube by control electrode voltage Vce and the sample surface bias Vs to achieve the predetermined landing energy’ P 31).
Regarding claim 16, the patented claim in view of Chen et al. discloses the method according to claim 15, wherein the electrostatic lens comprises the beam guiding structure, a control electrode disposed below the beam guiding structure, and a stage for supporting the substrate (Chen et al., ‘The beam tube bias Vb may be set at the same as what the anode has. To avoid sample surface damaged by impinging electron beam, the beam is decelerated after exiting beam tube by control electrode voltage Vce and the sample surface bias Vs to achieve the predetermined landing energy’ P 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,380,546 (Petrov) in view of US 2002/0054284 (De Jager et al.).
Regarding claim 14, Petrov et al. discloses a method for directing a charged particle beam to a substrate, comprising the steps of: providing, using a beam guiding structure, a guiding field along a beam path to direct the beam to the substrate (fig. 2A, element 7, ‘To achieve the desired acceleration of electrons, appropriate potential difference between the cathode 5 and anode 7 should be provided.’); generating, using a first deflection unit, a first deflection field within the guiding field to direct the beam in a predetermined direction (fig. 2A, element 16, ‘To provide the desired tilting of the incident beam (the so-called "tilt" mode), the first and second deflectors may deflect the beam’); and generating, using a second deflection unit, a second deflection field downstream of the first deflection field for deflecting the deflected beam (fig. 2A element 18), wherein the second deflection unit is arranged below the beam guiding structure (fig. 2A, element 18 is below element 7)
Petrov et al. does not disclose a ferrite structure near to the second deflection unit. De Jager et al. discloses the use of a ferrite structure as a field clamp between a charged particle beam lens and a deflection unit (fig. 39, element 124, wherein ‘Plates of lens iron or ferrite can be used as field clamps.’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Petrov et al. to include the ferrite field clamps of De Jager et al. to limit the magnetic field to the area of the deflection field, as disclosed in De Jager et al. (‘Field clamps can also be used to limit the extent of the magnetic field of the slider lens in the positive and negative z direction, outside the construction.’).
Regarding claim 17, Petrov et al. in view of De Jager et al. disclose the method according to claim 14, wherein the second deflection unit is spaced apart from the objective lens by the ferrite structure (necessary for the combination, given the placement of the second deflection unit).
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0174746 (the ‘746 publication) in view of US 2002/0054284 (De Jager et al.).
Regarding claim 14, Petrov et al. discloses a method for directing a charged particle beam to a substrate, comprising the steps of: providing, using a beam guiding structure, a guiding field along a beam path to direct the beam to the substrate (‘For example, the sample is grounded (V.sub.114B=0), and the electrodes are biased,. that is the following voltages may be applied to, respectively, cathode (not shown), anode tube 115 and cup-electrode 114C: (-1)kV; (+8)kV and (+3)kV.’ P 64); generating, using a first deflection unit, a first deflection field within the guiding field to direct the beam in a predetermined direction (fig. 2C, element 118A, ‘The first upper deflector 118A deflects the primary beam Bpr away from the optical axis to propagate along an axis OA1 forming a certain angle’ P 68); and generating, using a second deflection unit, a second deflection field downstream of the first deflection field for deflecting the deflected beam (fig. 2C element 118C, ‘In this case, in order to provide a desired incidence of the primary beam onto the sample, an additional post-lens deflector 118C (shown in dashed lines) is preferably used to further deflect the beam B.sub.pr towards the optical axis.’ P 69), wherein the second deflection unit is arranged below the beam guiding structure (fig. 2C, element 118C, where bottom beam guiding structure is shown in fig. 2A as element 115, and further must be above 114C which is on the same plane as 118C)
The ‘746 publication does not disclose a ferrite structure near to the second deflection unit. De Jager et al. discloses the use of a ferrite structure as a field clamp between a charged particle beam lens and a deflection unit (fig. 39, element 124, wherein ‘Plates of lens iron or ferrite can be used as field clamps.’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the ‘746 publication to include the ferrite field clamps of De Jager et al. to limit the magnetic field to the area of the deflection field, as disclosed in De Jager et al. (‘Field clamps can also be used to limit the extent of the magnetic field of the slider lens in the positive and negative z direction, outside the construction.’).
Regarding claim 15, the ‘746 publication in view of De Jager et al. disclose the method according to claim 14, wherein the swing objective lens comprises a magnetic lens and an electrostatic lens (‘he lens arrangement includes an objective lens that is typically a magnetic lens formed by coils and two pole pieces 112A and 112B; and an electrostatic lens formed by three electrodes--electrode 114A constituted by the lower end of an anode tube 115, electrode 114B constituted by the sample's surface, and electrode 114C (cup electrode) located between the electrodes 114A and 114B.’ P 63), and the first second, and third deflection units are magnetic (fig. 2C, elements 118A, 118C, and 118B).
Regarding claim 16, the ‘746 publication in view of De Jager et al. disclose the method according to claim 15, wherein the electrostatic lens comprising the beam guiding structure, a control electrode disposed below the beam guiding structure, and a stage for supporting the substrate (an electrostatic lens formed by three electrodes--electrode 114A constituted by the lower end of an anode tube 115, electrode 114B constituted by the sample's surface, and electrode 114C (cup electrode) located between the electrodes 114A and 114B.’ P 63).
Regarding claim 17, the ‘746 publication in view of De Jager et al. disclose the method according to claim 14, wherein the second deflection unit is spaced apart from the objective lens by the ferrite structure (necessary for the combination, given the placement of the second deflection unit).
Allowable Subject Matter
Claims 1-3 and 6-7 would be allowable if claims where amended to overcome the 112 rejection in the manner suggested.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose an objective system for focusing a charged particle beam, comprising: an objective lens for focusing the beam onto a specimen; a beam guiding structure disposed through the objective lens for the beam; a first deflection unit arranged in the objective lens for deflecting the beam to a first distance; and a second deflection unit for deflecting the beam to a second distance less than the first distance, wherein the second deflection unit is arranged below the beam guiding structure and includes a ferrite structure near to the second deflection unit.
The closest prior arts of record are US 2010/0102227 (Chen et al.), US 2004/0046125 (the ‘125 publication), US 6,380,546 (Petrov et al.), and US 2002/0054284 (De Jager et al.).  Chen et al discloses an objective system for focusing a charged particle beam, comprising: an objective lens for focusing the beam onto a specimen (fig. 4, element 482); a beam guiding structure disposed through the objective lens for the beam (fig. 4, element 450); a first deflection unit arranged in the objective lens for deflecting the beam to a first distance (fig. 4, element 484).  Chen et al. does not disclose a second deflection unit for deflecting the beam to a second distance less than the first distance, wherein the second deflection unit is arranged below the beam guiding structure and includes a ferrite structure near to the second deflection unit.
The ‘125 publication and Petrov et al. both disclose objective lens systems with second deflection units.  The ‘125 publication discloses an objective lens system with a second deflection unit for deflecting the beam to a second distance less than the first distance (fig. 1 & 2, elements 120b & c) but it would not be arranged below the beam guiding structure if incorporated into Chen et al. because it is within the objective lens.  Petrov et al. discloses a second deflection unit arranged below the beam guiding structure (fig. 2C, element 118C), but it does not deflect the beam to a second distance less than the first distance.  De Jager et al. discloses a ferrite structure near to a deflection unit (fig. 39, element 124).  There is not obvious reason to combine these arts in such a manner as to arrive at the claimed invention.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further with amendments to address the 112 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the method according to claim 15, wherein the electrostatic lens comprises the beam guiding structure, the second deflection unit disposed below the beam guiding structure, and a stage for supporting the substrate.  The closest prior art of record is US 2004/0174746 (the ‘746 publication), which discloses the method according to claim 15, wherein the electrostatic lens comprises the beam guiding structure, a cup electrode disposed below the beam guiding structure, and a stage for supporting the substrate (an electrostatic lens formed by three electrodes--electrode 114A constituted by the lower end of an anode tube 115, electrode 114B constituted by the sample's surface, and electrode 114C (cup electrode) located between the electrodes 114A and 114B.’ P 63).  The claimed invention differs in using the second deflection unit as the middle electrode, rather than a cup electrode.  Although the second deflection unit of the ‘746 publication is placed adjacent to the cup electrode, it does not appear to involved in the electrostatic lens.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881